Order entered January 31, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01582-CV

               IN THE INTEREST OF K.A.F., D.A.F. AND A.L.F., Children

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 08-18472-Z

                                          ORDER
       Before the Court is appellant’s January 24, 2013 motion to extend time to file appellant’s

brief. We GRANT appellant’s motion. Appellant’s brief received by the Court on January 24,

2013 is ORDERED filed as of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE